89 F.3d 851
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
STOKORS, S.A.;  The Mission Bank, Plaintiffs-Appellees,v.Clifford R. ROTH, Defendant-Appellant.
No. 95-3238.
United States Court of Appeals, Tenth Circuit.
June 4, 1996.

ORDER AND JUDGMENT*
Before ANDERSON, LOGAN, and MURPHY, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.   See Fed.  R.App. P. 34(f) and 10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Defendant-appellant Clifford R. Roth appeals the judgment of the district court granting summary judgment to plaintiffs on their claim to enforce a personal guaranty executed by defendant.   Our review of the grant of summary judgment is de novo.  Wolf v. Prudential Ins. Co., 50 F.3d 793, 796 (10th Cir.1995).   In conducting this review, we have evaluated the factual record and have drawn all factual inferences in favor of defendant.   See id.   We have also studied the law to determine whether it was applied correctly by the district court.   See id.


3
After this careful review, we affirm the judgment of the district court for the reasons stated by that court in its thorough and well-reasoned memorandum and order.  See Stokors, S.A. v. Roth, 887 F.Supp. 265 (D.Kan.1995).


4
The judgment of the United States District Court for the District of Kansas is AFFIRMED.   The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3